DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because  the at least one driving assembly is disposed between the base and the first frame, wherein the first frame is configured to move relative to the base by a magnetic force generated by the at least one driving assembly, each of the at least one driving assembly comprises a coil and a Halbach array magnet structure, the coil and the Halbach array magnet structure face each other along a first direction, a width of the Halbach array magnet structure in the first direction is W1, and a width of the coil in the first direction is W2, and 0.7 < W1/W2 < 2.

Claims 2-11 are allowable as being dependent on claim 1.

Claim 12 was found to be allowable because wherein the first frame is disposed in the base, the optical element is disposed in the first frame, and the at least one driving assembly is disposed between the base and the first frame, wherein the first frame is configured to move relative to the base by a magnetic force generated by the at least one driving assembly, each of the at least one driving assembly comprises a coil and a Halbach array magnet structure, the coil and the Halbach array magnet structure face each other along a first direction, a width of the Halbach array magnet structure in the first direction is W1, a width of the coil in the first direction is W2, and 0.7 W1/W2<2.

The closest available prior art Chen et al. (US PG Pub. 20080304017) discloses an optical module (imaging displacement module 100a of fig. 1) comprising a base (frame 110 of fig. 1), a first frame (carrier 130 of fig. 1), an optical element (optical element 120 of fig. 1) and at least one driving assembly (actuator 150a and 150b of fig. 1), wherein the first frame (130) is disposed in the base (110), the optical element (120) is disposed in the first frame (illustrated in fig. 1); however, Chen fails to teach or render obvious wherein the at least one driving assembly is disposed between the base and the first frame, wherein the first frame is configured to move relative to the base by a magnetic force generated by the at least one driving assembly, each of the at least one driving assembly comprises a coil and a Halbach array magnet structure, the coil and the Halbach array magnet structure face each other along a first direction, a width of the Halbach array magnet structure in the first direction is W1, and a width of the coil in the first direction is W2, and 0.7 < W1/W2 < 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        11 August 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882